Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of January 1, 2014

 

B E T W E E N:

 

ZION OIL AND GAS INC., a Company incorporated under the laws of Delaware.

 

(the “Company”)

 

and-

 

JOHN BROWN

 

(the “Employee”)

 

CONTEXT OF THIS AGREEMENT

 

A.           The Company explores for oil and gas in Israel.

 

B.           Employee has been serving as Chairman of the Board of Directors
(“Board”) of the Company since April 2000 and, in January 2008, Employee and the
Company entered into an agreement, which terminated on December 31, 2009,
pursuant to which Employee served as Chairman of the Board. Since January 21,
2010, Employee has served as the Executive Chairman and on October 18, 2012 the
Employee was appointed by the Board as the Interim Chief Executive Officer in
addition to serving as the Executive Chairman.

 

C.           The Company wishes to employ the Employee as the Chief Executive
Officer and for Employee’s continuation as the Executive Chairman upon the terms
and conditions as set out herein.

 

FOR VALUE RECEIVED, the sufficiency of which is acknowledged, the parties agree
as follows:

 

PART 1

INTERPRETATION

 

1.1           Definitions. In this Agreement, the following terms shall have the
following meanings:

 

“Agreement” means this agreement and all schedules attached hereto and all
amendments made hereto and thereto in writing by the parties.

 

 

 

 

“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
the U.S.A.

 

“Person” includes individuals, companies, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts or other organizations, whether or not legal entities.

 

1.2           Entire Agreement. This Agreement together with the agreements and
other documents to be delivered pursuant to this Agreement (or other agreements
pertaining to employee benefits, including, without limitation, stock option and
bonus plan agreements), constitute the entire agreement between the parties
pertaining to the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement. No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.

 

1.3           Sections and Headings. The division of this Agreement into parts
and sections and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement. The
terms “this Agreement”, “hereof’, “hereunder” and similar expressions refer to
this Agreement and not to any particular article, section or other portion
hereof and include any agreement or instrument supplemental or ancillary hereto.
Unless something in the subject matter or context is inconsistent therewith,
references herein to parts and sections are to parts and sections of this
Agreement.

 

1.4           Number & Gender. Words importing the singular number only shall
include the plural and vice versa and words importing the masculine gender shall
include the feminine and neuter genders and vice versa.

 

1.5           Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas applicable therein.

 

1.6           Currency. Unless otherwise specified, all references herein to
currency shall be references to currency of the United States.

 

1.7           Calculation of Time. When calculating the period of time within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date which is the reference date in calculating such period shall
be excluded. If the last day of such period is a non Business Day, the period in
question shall end on the next Business Day.

 

PART 2

APPOINTMENT AND DUTIES

 

2.1           Appointment. The Company agrees to employ the Employee as the
Chief Executive Officer and the continuation as the Executive Chairman of the
Board upon the terms and conditions contained herein and the Employee accepts
such appointments.

 

 2 

 

 

2.2           Term. The employment or the Employee hereunder shall commence
effective January 1, 2014 and shall continue for an initial term until December
31, 2016 (the “Initial Term”) unless terminated in accordance with the
provisions of this Agreement. This Agreement shall be renewed for successive two
year terms (each a “Renewal Term”) unless the Company or Employee indicates in
writing, more than 90 days prior to the termination of this Initial term or any
Renewal term, that it does not intend to renew this Agreement.

 

2.3           Duties and Reporting. The Employee will report directly to the
Board of the Company and shall carry out all duties and responsibilities which
are from time to time assigned to him by the Board.

 

PART 3

BENEFITS & EXPENSES

 

3.1           Gross Salary. During the term hereof, and subject to the
performance of the services required to be performed hereunder by Employee, the
Company shall pay to the Employee for all services rendered hereunder, as
salary, payable not less often than once per month and in accordance with the
Company’s normal and reasonable payroll practices, a monthly gross amount equal
to $19,250 (the “Gross Salary”). The Gross Salary shall be reviewed periodically
and may be favorably adjusted along with other benefits accordingly.

 

3.2           Annual Bonus. Employee will receive an annual bonus of $30,000,
payable as soon as practicable after the signing of this agreement but no later
than the fifth (5th) business day thereafter, less the deductions set forth in
Section 3.9 below, and such $30,000 bonus shall be payable for each year
thereafter the first year on or about January 1st (beginning January 1, 2015),
but no later than the fifth (5th) business day thereafter, less the deductions
set forth in Section 3.9 below.

 

3.3           Vehicle. Company shall provide Employee with use of a vehicle and
the Company shall pay for registration, gas, maintenance and insurance.

 

3.4           Cell Phones. Company shall provide the Employee with cell phones
and pay for their maintenance and use.

 

3.5           Benefits. (i) The Employee shall be entitled to participate in all
of the Company’s benefit plans generally available to its senior level employees
from time to time.

 

(ii) The Employee shall be entitled to fully participate in any profit sharing
plan, royalty pool, management incentive plan or similar plan or arrangement,
including, but not limited to, a “Long Term Management Incentive Plan” as
described in Section 6 of Employee’s Personal Employment Agreement with the
Company dated January 1, 2004, on the most favorable basis as, and at the same
time as, any other senior officer or consultant of the Company in the event any
such plan or arrangement is made available to them by written contract or
otherwise. Notwithstanding any other provision in this Agreement to the
contrary, this Section 3.5(ii) and the rights conferred on Employee herein shall
survive the termination or expiration of this Agreement. Any questions which
arise as to entitlement hereunder shall be resolved in favour of the Employee.

 



 3 

 

 

3.6           Expenses All expenses reasonably incurred by the Employee shall be
reimbursed, together with any applicable sales and goods and services taxes, by
the Company within 10 Business Days after presentation by the Employee of proper
invoices and receipts in keeping with the policies of the Company as established
from time to time.

 

In the event that the Parties deem it in the best interest of the Company for
Employee to work in the State of Israel, the Company shall pay to Employee all
reasonably incurred one time moving expenses (customarily paid by companies
under such circumstances) for Employee and his wife to move to the State of
Israel and, upon cessation of work in the State of Israel, to move back to the
United States. In addition, while the Employee resides in the State of Israel,
the Company shall pay monthly rental for a residence for Employee (“Rental
Expenses”) and ‘per diem’ expenses of $800 in the aggregate per month.

 

3.7           Options. Subject to the Employee entering into the Company’s
standard Employee Stock Option agreement, for services required to be performed
hereunder by Employee, the Employee shall be entitled to participate in an
employee stock option plan of the Company. Company shall grant to Employee under
the Company’s 2005 or 2011 Stock Option Plans non qualified options for 25,000
shares of Common Stock of the Company, which so long as Employee remains in the
employ of the Company shall vest as follows and in accordance with the terms of
the Company’s standard Employee Stock Option agreement: - options for 5,000
shares shall vest at the end of each 90 day period, commencing March 31, 2014.
The vested options shall be exercisable until January 31, 2024. The per share
exercise price of the options shall be $0.01. In the event that this Agreement
continues after the Initial Term, the Company shall grant to the Employee
additional stock options which in no event shall be less than the per terra
amount granted herein with such other terms to be agreed upon by the parties.

 

3.8           Vacation. The Employee shall be entitled to an annual vacation of
twenty three (23) working days at full pay. Vacation days may be accumulated for
two (2) years, after which they must be used or redeemed; provided that
accumulation of vacation days in excess of forty six (46) days may be approved
by the Board in its discretion. Vacation days shall be prorated for any portion
of a year to the date of termination.

 

3.9           Withholding Tax Company shall withhold, or charge Employee with,
all taxes and other compulsory payments as required under applicable law with
respect to all payments, benefits and/or other compensation paid to Employee in
connection with his employment with Company.

 

3.10         Insurance. The Employee shall participate in the Company’s health
insurance program and the Company shall reimburse Employee for any health
insurance costs and health care and/or medical expenses incurred additionally by
the Employee.

 

 4 

 

 

3.11          Office Allowance. Employee frequently conducts Company business in
locations other than the Company’s corporate office and outside of normal
business hours. If the Employee requires the use of an office, secretarial
services and other customary office expenses, the Company shall pay Employee a
monthly office allowance of up to $3,500.

 

PART 4

EMPLOYEE’S COVENANTS

 

4.1           Service. The Employee shall devote all his business time,
attention and ability to the business of the Company and shall well and
faithfully serve the Company and shall use his best efforts to promote the
interests of the Company. The Employee appreciates that the Employee’s duties
may involve significant travel from the Employee’s place of employment, and the
Employee agrees to travel as reasonably required in order to fulfill the
Employee’s duties. The Employee may sit on boards of other companies unless
there is a reasonable basis upon which the Company may deny him the right to do
so.

 

4.2           Duties and Responsibilities. The Employee shall duly and
diligently perform all the duties assigned to him while in the employ of the
Company, and shall truly and faithfully account for and deliver to the Company
all money, securities and things of value belonging to the Company which the
Employee may from time to time receive for, from or on account of the Company.

 

4.3           Rules and Regulations. The Employee shall be bound by and shall
faithfully observe and abide by all the rules and regulations of the Company
from time to time in force which are brought to his notice including insider
trading policies and underwriter lock ups, from time to time in force which are
brought to his notice.

 

PART 5

CONFIDENTIAL INFORMATION AND DEVELOPMENTS

 

5.1           “Confidential Information” means information, whether or not
originated by the Employee, that relates to the business or affairs of the
Company, its affiliates, clients or suppliers and is confidential or proprietary
to, about or created by the Company, its affiliates, clients, or suppliers.
Confidential Information includes, but is not limited to, the following types of
confidential information and other proprietary information of a similar nature
(whether or not reduced to writing or designated or marked as confidential):

 

(i)work product resulting from or related to work or projects performed for or
to be performed for the Company or its affiliates, including but not limited to,
the interim and final lines of inquiry, hypotheses, research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;     (ii)computer software of any type or
form and in any stage of actual or anticipated development, including but not
limited to, programs and program modules, routines and subroutines, procedures,
algorithms, design concepts, design specifications (design notes, annotations,
documentation, flowcharts, coding sheets, and the like), source code, object
code and load modules, programming, program patches and system designs;

 

 5 

 

 

(iii)information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);
    (iv)internal Company personnel and financial information, vendor names and
other vendor information, purchasing and internal cost information, internal
services and operational manuals, and the manner arid method of conducting the
Company’s business;     (v)marketing and development plans, price and cost data,
price and fee amounts, pricing and billing policies, quoting procedures,
marketing techniques and methods of obtaining business, forecasts and forecast
assumptions and volumes, and future plans and potential strategies of the
Company that have been or are being discussed; and     (vi)all information that
becomes known to the Employee as a result of employment that the Employee,
acting reasonably, believes is confidential information or that the Company
takes measures to protect.

 

5.2          Confidential Information does not include:

 

(i)the general skills and experience gained during the Employee’s employment or
engagement with the Company that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;
    (ii)information publicly known without breach of this Agreement or similar
agreements; or     (iii)information, the disclosure of which is required to be
made by any law, regulation, governmental authority or court (to the extent of
the requirement), provided that before disclosure is made, notice of the
requirement is provided to the Company, and to the extent of the requirement,
(to the extent reasonably possible in the circumstances) the Company is afforded
an opportunity to dispute the requirement.

 



 6 

 

 

5.3           “Developments” means all discoveries, inventions, designs, works
of authorship, improvements and ideas (whether or not patentable or
copyrightable) and legally recognized proprietary rights (including, but not
limited to, patents, copyrights, trademarks, topographies, know-how and trade
secrets), and all records and copies of records relating to the foregoing, that
relates solely to the Company’s business and improvements and modifications to
it:

 

(i)result or derive from the Employee’s employment or from the Employee’s
knowledge or use of Confidential Information;     (ii)are conceived or made by
the Employee (individually or in collaboration with others) during the term of
the Employee’s employment by the Company;     (iii)result from or derive from
the use or application of the resources of the Company or its affiliates; or    
(iv)relate to the business operations of or actual or demonstrably anticipated
research and development by the Company or its affiliates.

 

For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Company are not the subject
matter of this Agreement.

 

PART 6

NO CONFLICTING OBLIGATIONS

 

6.1           The Employee warrants to the Company that:

 

(i)the performance of the Employee’s duties as an employee of the Company will
not breach any agreement or other obligation to keep confidential the
proprietary information of any other party; and     (ii)the Employee is not
bound by any agreement with or obligation to any other party that conflicts with
the Employee’s obligations as an employee of the Company or that may affect the
Company’s interest in the Developments.

 

6.2           The Employee will not, in the performance of the Employee’s duties
as an employee of the Company:

 

  (i) improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or         (ii)
knowingly infringe the intellectual property rights of any other party.

 

PART 7

CONFIDENTIAL INFORMATION

 

7.1           Protection of Confidential Information. All Confidential
Information, whether it is developed by the Employee during the Employment
Period or by others employed or engaged by or associated with the Company or its
affiliates or clients, is the exclusive and confidential property of the Company
or its affiliates or clients, as the case may be, and will at all times be
regarded, treated and protected as such, as provided in this Agreement.

 



 7 

 

 

7.2           Covenants Respecting Confidential Information. As a consequence of
the acquisition of Confidential Information, the Employee will occupy a position
of trust and confidence with respect to the affairs and business of the Company
and its affiliates and clients. In view of the foregoing, it is reasonable and
necessary for the Employee to make the following covenants regarding the
Employee’s conduct during and subsequent to the Employee’s employment by the
Company.

 

7.3           Non-Disclosure. At all times during and subsequent to the
Employee’s employment with the Company, the Employee will not disclose
Confidential Information to any Person (other than as necessary in carrying out
the Employee’s duties on behalf of the Company) without first obtaining the
Company’s consent, and the Employee will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.

 

7.4           Using, Copying, etc. At all times during and subsequent to the
Employee’s employment with the Company, the Employee will not use, copy,
transfer or destroy any Confidential Information (other than as necessary in
carrying out the Employee’s duties on behalf of the Company) without first
obtaining the Company’s consent, and the Employee will take all reasonable
precautions to prevent inadvertent use, copying, transfer or destruction of any
Confidential Information. This prohibition includes, but is not limited to,
licensing or otherwise exploiting, directly or indirectly, any products or
services that embody or are derived from Confidential Information or exercising
judgment or performing analysis based upon knowledge of Confidential
Information.

 

7.5           Return of Confidential Information. Within 2 Business Days after
the termination of the Employee’s employment on any basis and of receipt by the
Employee of the Company’s written request, the Employee will promptly deliver to
the Company all property of or belonging to or administered by Company including
without limitation all Confidential Information that is embodied in any physical
or ephemeral form, whether in hard copy or on magnetic media, and that is within
the Employee’s possession or under the Employee’s control.

 

7.6           Obligations Continue. The Employee’s obligations under this Part 7
are to remain in effect in perpetuity.

 

PART 8

INTELLECTUAL PROPERTY

 

8.1           Ownership. All Developments will be the exclusive property of the
Company and the Company will have sole discretion to deal with Developments. For
greater certainty, all work done during the Employment Period by the Employee
for the Company or its affiliates is a work for hire of which the Company or its
affiliate, as the case may be, is the first author for copyright purposes and in
respect of which all copyright will vest in the Company or the relevant
affiliate, as the case may be.

 



 8 

 

 

8.2           Records. The Employee will keep complete, accurate and authentic
notes, reference materials, data and records of all Developments in the manner
and form requested by the Company. All these materials will be Confidential
Information upon their creation.

 

8.3           Moral Rights. The Employee hereby irrevocably waives all moral
rights arising under statute in any jurisdiction or under common law which the
employee may have now or in the future with respect to the Developments,
including, without limitation, any rights the Employee may have to have the
Employee’s name associated with the Developments or to have the Employee’s name
not associated with the Developments, any rights the Employee may have to
prevent the alteration, translation or destruction of the Developments, and any
rights the Employee may have to control the use of the Developments in
association with any product, service, cause or institution. The Employee agrees
that this waiver may be invoked by the Company, and by any of its authorized
agents or assignees, in respect of any or all of the Developments and that the
Company may assign the benefit of this waiver to any Person.

 

8.4           Further Assurances. The Employee will do all further things that
may be reasonably necessary or desirable in order to give full effect to the
foregoing. If the Employee’s co-operation is required in order for the Company
to obtain or enforce legal protection of the Developments following the
termination of the Employee’s employment, the Employee will provide that
co-operation so long as the Company pays to the Employee reasonable compensation
for the Employee’s time at a rate to be agreed, provided that the rate will not
be less than the last base salary or compensation rate paid to the Employee by
the Company during the Employee’s employment.

 

8.5           Obligations Continue. The Employee’s obligations under this Part 8
are to remain in effect in perpetuity.

 

PART 9

CONSENT TO ENFORCEMENT

 

The Employee confirms that all restrictions in Part 7 and 8 are reasonable and
valid and all defences to the strict enforcement thereof by the Company are
waived by the Employee. Without limiting the generality of the forgoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 7 and 8. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.

 

PART 10

WARRANTIES, COVENANTS AND REMEDIES

 

10.1        The obligations of the Employee as set forth in Parts 6 through 9
will be deemed to have commenced as of the date on which the Employee was first
employed by Company. The Employee warrants that the Employee has not, to date,
breached any of the obligations set forth in any of those Sections. Any breach
or threatened breach of those sections by the Employee will constitute Just
Cause for immediate termination of the Employee’s employment or engagement by
the Company.

 



 9 

 

 

10.2        The Employee understands that the Company has expended significant
financial resources in developing its products and the Confidential Information.
Accordingly, a breach or threatened breach by the Employee of any of Parts 6
through 9 could result in unfair competition with the Company and could result
in the Company and its shareholders suffering irreparable harm that is not
capable of being calculated and that cannot be fully or adequately compensated
by the recovery of damages alone. Accordingly, the Employee agrees that the
Company will be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled.

 

10.3        The Employee’s obligations under each of Parts 6 through 9 are to
remain in effect in accordance with each of their terms and will exist and
continue in full force and effect despite any breach or repudiation of this
Agreement or the Employee’s employment (including, without limitation, the
Employee’s wrongful dismissal) by the Company.

 

PART 11

TERMINATION

 

11.1        Termination by the Employee. The Employee may terminate this
Agreement upon 60 Business Days prior written notice given by the Employee to
the Company. The Company, at its sole discretion, may elect to accept the 60
Business Days written notice or to reduce or eliminate the notice period. In
such event, the Employee’s employment shall terminate on the earlier day elected
by the Company. Such election on the part of the Company will not alter the
nature of the termination as voluntary and the Company will not be required to
pay any severance or termination payments in respect of a termination by the
Employee under this Section 11.1. Upon the termination of employment by the
Employee under this Section 11.1 the Company shall pay to the Employee all
bonuses and other benefits earned or accrued up to the date of termination, but
otherwise all obligations of the Company under this Agreement shall end.

 

11.2        Definition of “Just Cause”. “Just Cause” means:

 

(i) Employee’s conviction of, or plea of nolo contendere, to any felony or to a
crime involving moral depravity or fraud; (ii) Employee’s commission of an act
of dishonesty or fraud or breach of fiduciary duty or act that has a material
adverse effect on the name or public image of the Company, as determined by the
Board provided the Board affords the Employee the opportunity to personally
appear before the Board in order to state his ease prior to the Board voting to
so terminate the Employee; (iii) Employee’s commission of an act of willful
misconduct or gross negligence, as determined by the Board provided the Employee
shall have the opportunity to state his case before the Board prior to the Board
taking such decision to so terminate the Employee; (iv) the failure of Employee
to perform his duties under this Agreement; (v) the material breach of any of
Employee’s material obligations under this Agreement; (vi) the failure of
Employee to follow a directive of the Board; or (vii) excessive absenteeism,
chronic alcoholism or any other form of addiction that prevents Employee from
performing the essential functions of his position with or without a reasonable
accommodation; provided, however, that the Company may terminate Employee’s
employment for Just Cause, as to (iv) or (v) above, only after failure by
Employee to correct or cure, or to commence or to continue to pursue the
correction or curing of, such conduct or omission within ten (10) days after
receipt by Employee of written notice by the Company of each specific claim of
any such misconduct or failure.

 



 10 

 

 

11.3        Termination by the Company for Just Cause. The Company may terminate
this Agreement at any time for Just Cause without notice and (except as provided
in the immediately following sentence) without payment of any compensation by
way of anticipated earnings, damages, or other relief of any kind whatsoever.
Upon the termination of employment by the Company for Just Cause, the Company
shall pay to the Employee all salaries, bonuses, vacation and other benefits, if
any, earned or accrued up to the date of termination, but otherwise all
obligations of the Company under this Agreement end.

 

11.4        Termination by the Company for Other Than Just Cause. The Company
may terminate this Agreement at any time for other than Just Cause upon the
following terms:

 

(a)if the Company so terminates this Agreement at any time during the Initial
Term of this Agreement, the Company shall pay to the Employee an amount equal to
the base salary then payable, if any, for the longer of (a) the period from the
date of such termination to the end of the Initial Term as if the Agreement had
not been so terminated and (b) twelve months, and in all cases, subject to the
deductions in Section 3.9;     (b)if the Company so terminates this Agreement
after the Initial Term or during a Renewal Term the Company shall pay the
Employee an amount equal to the base salary, if any, then payable to the
Employee for a period of twelve months as if the Agreement had not been so
terminated or had been renewed, subject to the deductions in Section 3.9; and
    (c)upon any such termination, all bonuses or other benefits earned or
accrued up to the date of termination or expiry shall be paid by the Company,
but except for such payments and the payments to be made pursuant to Sections
11.4(a) or (b), as applicable, all obligations of the Company under this
Agreement shall end upon such termination or failure to renew. Payments under
Sections 11.4(a) or (b) shall be payable monthly subject to deductions in
Section 3.9.

 

11.5        Termination by the Employee for Good Reason. The Employee may
terminate this Agreement at any time upon the occurrence of any of the following
events (each a “Good Reason”), if such occurrence takes place without the
express written consent of the Employee:

 



  (i) a change in the Employee’s title or position or a material diminution in
the Employee’s duties or the assignment to the Employee of duties which
materially impairs the Employee’s ability to function in his current capacity
for the Company, or, with respect to an assignment of duties only, is materially
inconsistent with his duties;

 

 11 

 

 

  (ii) any material change in the Employee’s direct reporting obligations;

 

In the event that the Employee terminates this Agreement for Good Reason, he
shall be entitled to the same payments and benefits as provided in Section 11.4
of this Agreement as if the Company had terminated this Agreement at the time
that the Employee terminates this Agreement under this Section 11.5.

 

11.6        Full and Final Release. In order to be eligible for the payments as
set forth in this Section 11 the Employee must (i) execute and deliver to the
Company a general release, in a form satisfactory to the Company and Employee,
and (ii) be and remain in full compliance with his obligations under this
Agreement.

 

11.7        Fair and Reasonable. The parties confirm that the provisions
contained in Sections 11.4 and 11.5 are fair and reasonable and that all such
payments shall be in full satisfaction of all claims which the Employee may
otherwise have at law against the Company including, or in equity by virtue of
such termination of employment.

 

11.8        Return of Property. Upon the termination of the Employee’s
employment for any reason whatsoever, the Employee shall at once deliver or
cause to be delivered to the Company all books, documents, effects, money,
computer equipment, computer storage media, securities or other property
belonging to the Company or for which the Company is liable to others, which are
in the possession, charge, control or custody of the Employee.

 

11.9        Provisions Which Operate Following Termination. Notwithstanding any
termination of this Agreement for any reason whatsoever, provisions of this
Agreement necessary to give efficacy thereto shall continue in full force and
effect.

 

11.10      Board. Notwithstanding the foregoing, the termination of Employee’s
employment hereunder for any reason shall automatically be deemed as Employee’s
resignation from the Board of Directors of the Company and any affiliates
without any further action, except when the Board shall, in writing, request a
continuation of duty as a Director in its sole discretion.

 

PART 12
GENERAL

 

12.1        Benefit & Binding. This Agreement shall enure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties
hereto.

 

12.2        Amendments & Waivers. No amendment to this Agreement shall be valid
or binding unless set forth in writing and duly executed by all of the parties
hereto. No waiver of any breach of any provision of this Agreement shall be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, shall be
limited to the specific breach waived.

 

 12 

 

 

12.3        Time. Time shall be of the essence of this Agreement. 

 

12.4        Assignment. Neither this Agreement nor the rights and obligations
hereunder shall be assignable by either party without the consent of the other.

 

12.5        Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect.

 

12.6        Attornment. For the purposes of all legal proceedings this Agreement
shall be deemed to have been performed in the State of Texas and the courts of
Dallas County shall have jurisdiction to entertain any action arising under this
Agreement.

 

PART 13

ACKNOWLEDGEMENT

 

The Employee acknowledges that:

 

  (i) the Employee has received a copy of this Agreement;       (ii)the Employee
has had sufficient time to review and consider this Agreement thoroughly;    
(iii)the Employee has read and understands the terms of this Agreement and his
obligations under this Agreement;     (iv)the restrictions placed upon the
Employee by this Agreement are reasonably necessary to protect the Company’s
proprietary interests in the Confidential Information and the Developments and
will not preclude the Employee from being gainfully employed in a suitable
capacity following the termination of the Employee’s employment, given the
Employee’s knowledge and experience;     (v)the Employee has been given an
opportunity to obtain independent legal advice, or such other advice as the
Employee may desire, concerning the interpretation and effect of this Agreement
and by signing this Agreement the Employee has either obtained advice or
voluntarily waived the Employee’s opportunity to receive the same; and    
(vi)this Agreement is entered into voluntarily by the Employee.

 



 13 

 

 

PART 14
NOTICES

 

Any demand, notice or other communication (the “Notice”) to be given in
connection with this Agreement shall be given in writing on a Business Day and
may be given by personal delivery or by transmittal by facsimile addressed to
the recipient as follows:

 

To the Company:

 

Attention: President

 

Facsimile: 214-221-6510

 

To the Employee: Facsimile: 214-221-6510

 

or such other address or facsimile number as may be designated by notice by any
party to the other. Any Notice given by personal delivery will be deemed to have
been given on the day of actual delivery and if transmitted by facsimile before
3:00 pm on a Business Day, will be deemed to have been given on that Business
Day and if transmitted by facsimile after 3:00 pm on a Business Day, will be
deemed to have been given on the next Business Day after the date of
transmission.

 

PART 15

FURTHER ASSURANCES

 

The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.

 

PART 16

FAX SIGNATURES

 

This Agreement may be signed either by original signature or by facsimile
signature.

 

PART 17

COUNTERPARTS

 

This Agreement may be executed by the parties in one or more counterparts, each
of which when so executed and delivered shall be an original and such
counterparts shall together constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 14 

 

 

IN WITNESS WHEREOF the parties have duly executed this Agreement.

 

  ZION OIL & GAS, INC.       VICTOR G. CARRILLO
President and COO       JOHN BROWN

 

 

15



 

